Order of the County Court of Kings county in so far as it directs that the lien be canceled and discharged of record, and that the complaint *817be dismissed as to defendant .¿Etna Casualty and Surety Company, affirmed, with ten dollars costs and disbursements. Order in so far as it dismisses the complaint as to defendant Alfred Homes Co., Inc., reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Under his complaint the plaintiff may, upon proper proof, recover a judgment against defendant Alfred Homes, Co., Inc., for the amount of the indebtedness. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.